Citation Nr: 9909816	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection of post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
July 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Board has considered the veteran's challenge to 
the sufficiency a VA compensation and pension examination 
dated in November 1997.  However, the Board notes that the 
examiner reviewed the veteran's claims file and recorded the 
veteran's medical, occupational, military history.  The 
examiner also noted the veteran's subjective complaints, 
provided objective findings, and entered a diagnosis.  Thus, 
the Board is satisfied that the examination in question is 
adequate for rating purposes.  

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam).  Likewise, the United States 
Court of Veterans Appeals has held that a well grounded PTSD 
claim is one where the appellant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).   

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

In this case, the veteran contends that he his entitled to 
service connection for PTSD.  The veteran asserts that he was 
stationed in Guam from January 1972 to April 1973 and that 
his military occupational specialty (MOS) included that of 
handling conventional bombs.  Specifically, the veteran 
testified that in 1972, a ladder in which he was climbing to 
retrieve a bomb collapsed and that he was in fear of the bomb 
detonating.  

The Board has considered the veteran's assertions; however, 
the evidence of record fails to establish that the veteran 
has a diagnosis for PTSD which has been attributed to the 
veteran's claimed service stressor.  In reaching this 
determination, the Board recognizes the PTSD diagnosis 
provided in the VA outpatient mental health record dated in 
October 1997.  The veteran reported that he loaded bombs in 
Vietnam and added that his symptoms included emotional 
estrangement from others since Vietnam.  However, the 
examiner did not attribute the PTSD to the veteran's claimed 
service stressor.  Moreover, the report of a VA compensation 
and pension examination dated in November 1997 reflects that 
the examiner reviewed the veteran's claims file and 
interviewed the veteran.  At that time, the veteran related a 
similar history pertaining to the occurrence of his claimed 
PTSD.  At the conclusion of the examination, the examiner 
determined that the veteran did not have a mental disorder 
and that the veteran had a severe psychosocial stressor based 
on the fact that he did not have any gainful employment.  
Based on the foregoing the Board must conclude that the 
veteran's claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a); Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).  


ORDER

Service connection for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

